Title: Enclosure: [Thesis on Discretion], [June 1804]
From: Hamilton, Alexander
To: Hamilton, James A.


The celebrated Dean Swift calls discretion an Aldermanly virtue. With all his great and estimable qualities he possessed very little of it himself; and thus was disposed to turn it into derision. But his own experience should have taught him, that if not a splendid it is at least a very useful virtue, and ought on that account to be cultivated and cherished.
Sayings of ⟨this⟩ kind by distinguished men are extremely dangerous. They ought not to be hazarded even in jest, from their tendency to mislead the young and inexperienced. A youthful mind, especially if generous and ardent, finding a character
the most useful
qualities a man can possess. It will dispose him to conduct himself with circumspection and enable him to avoid many errors. ⟨It⟩ will assist him in making the most ⟨of⟩ whatever talents and qualifications he may have, and often will cause him to pass for a great deal more than he is worth. A prudent silence will frequently be taken for wisdom, and a sentence or two cautiously thrown in will sometimes gain the palm of knowlege—while a man well informed but indiscreet and unreserved will not uncommonly talk himself out of all consideration and weight.
The want of discretion is apt to be considered as an indication of folly. The greatest abilities are sometimes thrown into the shade by this defect or are prevented from obtaining the success to which they are intitled. The person on whom it is chargeable ⟨is⟩ also apt to make and have numerous enemies and is occasionally involved by it, in the most ⟨– – difficu⟩lties and dangers.
⟨–⟩ with moderate talents have arrived
⟨Instead⟩ therefore of adopting the sentiment of the celebrated Wit to whom I have alluded—let us rather establish it as a general rule, that Discretion is the Mentor which ought to accompany every Young Telemachus in his journey through life; And taking care not to assume a character artificial disguised and covert, let us study ⟨in⟩ all our discourses and actions to be circumspect and discreet.
